192 P.3d 614 (2008)
In the Matter of John M. TALLEY, Petitioner.
No. 69,803.
Supreme Court of Kansas.
August 28, 2008.

ORDER OF REINSTATEMENT
On October 29, 1993, the Kansas Supreme Court suspended petitioner John M. Talley's license to practice law in Kansas for an indefinite period of time. In re Talley, 253 Kan. 834, 861 P.2d 128 (1993).
On July 10, 2007, Talley filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2007 Kan. Ct. R. Annot 350). On July 10, 2008, a hearing was held before a panel of the disciplinary board.
On July 28, 2008, the panel filed its report setting out the circumstances leading to Talley's suspension, a summary of the evidence presented, and the panel's findings and recommendations. The panel unanimously recommended that Talley's petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that Talley's reinstatement be conditioned on the petitioner being required to comply with the CLE requirements beginning with the 2008-2009 reporting year and that the petitioner be required to pay all fees required by the Clerk of the Appellate Courts and the Kansas CLE Commission.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that the petitioner be reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that John M. Talley be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual CLE requirements beginning with the 2008-2009 reporting year and upon the respondent paying all fees required by the Clerk of the Appellate Courts and the Kansas CLE Commission.
IT IS FURTHER ORDERED that this order of reinstatement shall be published in the official Kansas Reports.
For the Court
/s/Kay McFarland
KAY McFARLAND, Chief Justice